Order entered September 29, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00749-CV

 STILLWATER CAPITAL, CLAY ROBY, AND STILLWATER CAPITAL
              INVESTMENTS, LLC, Appellants

                                         V.

                              HKS, INC., Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-09019

                                     ORDER

      Before the Court is appellants’ September 25, 2020 agreed motion to extend

time to file their opening brief. We GRANT the motion and ORDER appellants’

opening brief be filed no later than October 19, 2020.


                                              /s/   BILL WHITEHILL
                                                    JUSTICE